Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                June 02, 2021

The Court of Appeals hereby passes the following order:

A21I0212. JONAH ADDIS v. DEAUNA MCQUEEN.

      On April 5, 2021, Jonah Addis filed this application for interlocutory appeal,1
in which he challenges two orders entered by the trial court: (1) a February 18, 2021
“order on [Addis’s] motion to set aside judgment on judge’s order on supersedeas
bond,” and (2) a December 20, 2019 “interlocutory order of relief.”2 The record does
not contain a certificate of immediate review for either order. We lack jurisdiction.
      To obtain review of the trial court’s orders, Addis was required to comply with
the interlocutory appeal procedure set forth in OCGA § 5-6-34 (b), including
obtaining a certificate of immediate review within ten days of the orders and filing
an application within ten days of the certificate. See Mullinax v. State, 271 Ga. 112,
112 (1) (515 SE2d 839) (1999); Howard v. State, 194 Ga. App. 857, 857 (392 SE2d
562) (1990). To the extent the trial court’s orders are subject to direct appeal, we
would still be required to dismiss Addis’s application because it is untimely. See
Spivey v. Hembree, 268 Ga. App. 485, 486, n. 1 (602 SE2d 246) (2004) (“This Court
will grant a timely application for interlocutory review if the order complained of is
subject to direct appeal and the applicants have not otherwise filed a notice of


      1
         Addis filed his application in the Georgia Supreme Court, which transferred
it to this Court. Case No. S21I0940 (Apr. 29, 2021).
      2
       Addis previously filed an application for interlocutory appeal from the
December 20, 2019 order, and this Court granted that application on the basis that the
order was subject to direct appeal. Case No. A20I0204 (Apr. 6, 2020). It is unclear
whether Addis filed a direct appeal following the grant of that application.
appeal.”) (emphasis supplied).
      Addis’s failure to follow the appropriate appellate procedure deprives this
Court of jurisdiction over his application, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      06/02/2021
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.